Per Curiam:
Upon the moving papers the intervening'party shows such an interest in the property which is the subject-matter of the action as entitles him to an opportunity to prove his title thereto; and for that reason he should be made a party to the action. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.